725 N.W.2d 53 (2006)
In re CERTIFIED QUESTION FROM the FOURTEENTH COURT OF APPEALS DISTRICT OF TEXAS,
Glenn Miller, Estate of Carolyn Miller, Shawn Dean, John Roland, and Alma Roland, Plaintiffs,
v.
Ford Motor Company, Defendant.
Docket No. 131517.
Supreme Court of Michigan.
December 29, 2006.
On order of the Court, the motions to admit counsel pro hac vice and to file a surreply brief are GRANTED. The question certified by the Texas Court of Appeals (Fourteenth District) is considered, and the request to answer the question is GRANTED. If the parties wish to file further briefs, they must be prepared in conformity with MCR 7.306 through 7.309.
The Michigan Manufacturers Association, the Michigan Trial Lawyers Association, the Negligence Law Section of the State Bar, and the Michigan Chamber of Commerce are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.
MICHAEL F. CAVANAGH, J., would decline to answer the certified question.
*54 WEAVER, J., dissents and states as follows:
I dissent from the order granting the request of the Texas Court of Appeals, Fourteenth District, for an answer to the question, because I continue to question this Court's constitutional authority to hear questions certified by other courts.[1] Justice Young[2] and Justice Levin[3] have also questioned this Court's authority to answer certified questions. Therefore, I would decline to answer the question in this case.
NOTES
[1]  See, e.g., In re Certified Questions (Melson v. Prime Ins. Syndicate, Inc.), 472 Mich. 1225, 696 N.W.2d 687 (2005) (Weaver, J., concurring); In re Certified Question (Wayne Co. v. Philip Morris Inc.), ___ Mich. ___, 622 N.W.2d 518 (2001) (Weaver, J., dissenting); Proposed Amendment of MCR 7.305, 462 Mich. 1208 (2000) (Weaver, J., dissenting); In re Certified Question (Kenneth Henes Special Projects Procurement, Marketing & Consulting Corp. v. Continental Biomass Industries, Inc.), 468 Mich. 109, 659 N.W.2d 597 (2003) (Weaver, J., concurring).
[2]  See In re Certified Question (Wayne Co. v. Philip Morris Inc.), ___ Mich. ___, 622 N.W.2d 518 (2001) (Young, J., concurring).
[3]  See In re Certified Question (Bankey v. Storer Broadcasting Co.), 432 Mich. 438, 462-471, 443 N.W.2d 112 (1989) (separate opinion by Levin, J.).